Title: From Benjamin Franklin to Mary Hewson, 15 August 1784
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson




Dear Friend,
Passy, Augt. 15. 1784—

I received your kind Letter of July 22. I wish you had executed your Project of taking a little Trip to see me this Summer. You would have made me very happy,—and might have bath’d your Children here as well as at Southampton, I having a Bath in my House, besides the River in view.— I like your motherly Account of them, and in Return send you my Daughter’s Account of my Grandchildren at Philadelphia. You will see she expected me home this Summer; but my Constituents have sent me a new Commission, and I must stay another Winter. Can you not come and pass it with me here? Temple who purposes to have the Pleasure of delivering this, will explain to you how you may be accommodated; and if you can resolve to come, will conduct you. Except being at home, which I begin now to fear I never shall be, nothing could give me greater Pleasure. Come, my dear Friend, live with me while I stay here, and go with me, if I do go, to America. Believe me ever, Yours most affectionately

B Franklin



My Love to the dear Children particularly my Godson, for whom Temple has a little Present of French Books

Mrs Hewson


